 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     A WOMAN’S FRIEND PREGNANCY                               2:15-cv-02122-KJM-AC
13   RESOURCE CLINIC, CRISIS PREGNANCY
     CENTER OF NORTHERN CALIFORNIA,                           PERMANENT INJUNCTION AND
14   ALTERNATIVES WOMEN’S CENTER,                             ORDER OF DISMISSAL
15                                          Plaintiffs,
16                   v.
17
     XAVIER BECERRA, Attorney General of the
18   State of California, in his official capacity,
19                                         Defendant.
20

21           It is hereby ORDERED that Defendant Xavier Becerra, in his official capacity as the

22   Attorney General of California, shall be permanently enjoined from enforcing the Reproductive

23   FACT Act, California Health and Safety Code section 123470, et. seq. (“the Act”);

24           It is further ORDERED that this action is dismissed with prejudice;

25           It is further ORDERED that Plaintiffs should be and hereby are declared prevailing parties

26   for purposes of 42 U.S.C. § 1988;

27   / / /

28   / / /
                                                          1
                                           Permanent Injunction and Order of Dismissal (2:15-cv-02122-KJM-AC)
 1        It is further ORDERED that Plaintiffs shall have thirty (30) days from the entry of this
 2   Order and Judgment to submit any motion for attorney’s fees and costs pursuant to 42 U.S.C.
 3   § 1988; and
 4        It is further ORDERED that this Court shall retain jurisdiction over this action for purposes
 5   of implementing and enforcing the final judgment.
 6        It is so ORDERED.
 7   DATED: October 16, 2018.
 8

 9
                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                         Permanent Injunction and Order of Dismissal (2:15-cv-02122-KJM-AC)
